 

EXHIBIT 10.1

 

AMENDMENT NO. 1



TO

AGREEMENT FOR THE ACQUISITION OF THE ENTIRE



ISSUED CAPITAL OF EVENTIS GROUP BV

 

This Amendment No. 1 (“Amendment”) is entered into as of September 1, 2012
(the “Effective Date”) by and between Ventise Holding B.V. (“Vendor”), SeaChange
B.V. (“Purchaser”) and SeaChange International, Inc. (“Parent”), and amends that
Certain Agreement for the Acquisition of the Entire Issued Capital of EventIS
Group B.V. dated September 1, 2009 between the Parties (the “Agreement”). Each
of Vendor, Purchaser and Parent and is a “Party,” and all three are sometimes
collectively referred to as the “Parties.”

RECITALS

 

A.          The Parties have previously entered into the Agreement, under which
Purchaser acquired all of the outstanding Shares of the EventIS Group B.V.

 

B.           The Parties desire to amend and modify certain terms and conditions
of the Agreement as expressly set forth in this Amendment relating to the
Deferred Fixed Purchase Price.

 

AMENDMENT

 

In consideration of the foregoing, and of the other obligations of the Parties
as set forth in the Agreement and this Amendment, Parties, intending to amend
the Agreement and to be legally bound, agree as follows:

 

1.          Amendment to Section 3.6.2 of the Agreement – Acceleration of Cash
Payments. Section 3.6.2 of the Agreement, provides that on each of the first,
second and third anniversaries of the Closing (September 1, 2010, September 1,
2011, and September 1, 2012, respectively), Parent shall issue Annual Restricted
Stock Payments to Vendor, consisting of RSUs with a total market value of EUR
800,000. Each year, Vendor has the option to take up to forty percent (40%) of
the Annual Restricted Stock Payment in cash instead of as Restricted Stock. Such
a cash payment is to be paid in three equal payments on the three (3) following
anniversaries of the Closing. The Parties hereby amend the Agreement to provide
that on September 1, 2012 all deferred cash payments to be paid to Vendor under
Section 3.6.2 on any of the anniversaries of the Closing shall accelerate and
become due and payable on September 1, 2012 in a single payment. As of the
Effective Date of this Amendment, Vendor is scheduled to receive cash payments
of €106,667 on September 1, 2012; €213,333 on September 1, 2013; €106,667 on
September 1, 2014; and €106,667 on September 1, 2015. All such amounts
(€533,333) shall now become due and payable on September 1, 2012.

 

 

 

 

2.          Amendment to Section 3.6.2 of the Agreement – Acceleration of RSU
Payments. The Parties hereby amend the Agreement to provide that on September 1,
2013 all unvested Annual Restricted Stock Payments shall immediately accelerate
and Parent shall issue such vested shares of common stock of the Parent to
Vendor on September 1, 2013 in a single payment. As of the Effective Date of
this Amendment, Vendor has been granted 75,680 RSU’s that are scheduled to vest
on September 1, 2012 and on September 1, 2013; and 50,675 RSU’s that are
scheduled to vest on September 1, 2014. All such RSUs (126,355 RSUs) as well as
any RSUs granted to Vendor on September 1, 2012 shall now vest on September 1,
2013.

 

3.          Change of Control of Parent.

 

If a Change in Control of Vendor occurs between the Effective Date and September
1, 2013, then (i) any and all restricted stock units then held by the Vendor
shall immediately automatically fully vest and become immediately transferable
free of restrictions, other than restrictions imposed by applicable law; and
(ii) any cash scheduled to be paid to Vendor under Section 3.6.2 shall
automatically fully vest and become due and payable. “Change in Control” shall
mean any consolidation or merger of the Parent where the stockholders of the
Parent, immediately prior to the consolidation or merger, would not, immediately
after the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Securities Exchange Act), directly or indirectly, shares of
Stock representing in the aggregate 50% or more of the combined voting power of
the securities of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any).

 



4.           Miscellaneous. This Amendment is limited precisely as written and
shall not be deemed to be an amendment to, or waiver of, any other term or
condition of the Agreement. Wherever the Agreement is referred to therein, such
reference shall be to the Agreement as amended hereby. Except as expressly
amended by this Amendment, all terms and conditions of the Agreement shall
remain unchanged and in full force and effect.

 

IN WITNESS WHEREOF, the Parties have caused their respective authorized
signatories to execute this Amendment as of the Effective Date.

 

  Ventise Holding B.V.         By: /s/ E.J. van Dommelen     Name:  E.J. van
Dommelen     Title:    Managing Director

 

  Ventise Holding B.V.       By: /s/ W.A.C. van der Heijden     Name:  W.A.C.
van der Heijden     Title:    Managing Director

 

2

 

 

  SeaChange B.V.       By: /s/ Raghu Rau     Name:  Raghu Rau    
Title:    Chief Executive Officer       SeaChange International, Inc.       By:
/s/ Raghu Rau     Name:  Raghu Rau     Title:    Chief Executive Officer

 

3

 

